Citation Nr: 0635649	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from December 
1943 to June 1945 and served in the Regular Philippine Army 
from June 1945 to September 1945.  The veteran is deceased 
and there is no official record of his death.  The appellant 
is his surviving spouse.  She alleges that the veteran died 
in September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claims.


FINDINGS OF FACT

1.  The veteran allegedly died in September 1958.  There is 
no Certificate of Death of record and the Office of the Civil 
Registry in Cagayan de Oro City stated that there was no 
record of death for the veteran.  

2.  At the time of the veteran's alleged death, he was not 
service connected for any disability.

3.  There is no evidence of record showing that the cause of 
the veteran's death had its onset during active service or 
any applicable presumptive period, and is related to any in-
service disease or injury.

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have any claims pending at the time of his death.

5.  The veteran had recognized guerrilla service from 
December 1943 to June 1945 and served in the Regular 
Philippine Army from June 1945 to September 1945.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).

3.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in September 2003 and March 2004.  
The appellant was told of the requirements to successfully 
establish service connection, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for cause of death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  Regarding service records, the RO requested all 
extracts of Form 23 including all available medical and 
clinical records with NPRC.  The RO received the veteran's 
personnel records only.  These records have been associated 
with the claims file.  Regarding post service medical 
records, the appellant stated that she treated the veteran at 
home following service and that he refused to receive any 
medical treatment from a physician or hospital.  Therefore, 
there are no post-service medical records that the RO has 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death may be associated with his active 
service.  See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent required.

Additionally, with respect to the accrued benefits claims, 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  In this case, undisputed facts render the 
appellant ineligible for accrued benefits.  Accordingly, VA's 
duty to notify and assist does not extend to that claim, 
despite VA's compliance as discussed above.

Finally, with respect to the death pension benefits claim, in 
the June 2004 notice of the RO's decision, the appellant was 
told of the type of service that must be shown to establish 
basic eligibility for nonservice-connected disability or 
death pension and why the veteran's service did not qualify.  
As such, the appellant has received notice of what 
constitutes qualifying military service.  There is no 
reasonable possibility that any further notice would aid in 
substantiating the claim; thus, no additional action is 
needed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001)(compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


II.  Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2006); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2006).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2006).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2006).  Service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  There are no medical records in the claims file 
and no death certificate of record.  The Office of the Civil 
Registry in Cagayan de Oro City stated that there was no 
record of death for the veteran who allegedly died in 
September 1958.  The appellant alleged that the veteran died 
in September 1958.  She stated that he injured his ankle in 
service and subsequently died from an infection of that 
injury.  Affidavits from friends and family of the appellant 
were submitted in support of her claims.  The appellant also 
contends that she treated the veteran at home with herbal 
medication and he received no other treatment for his injury.  

There is no competent evidence of record which connects the 
veteran's death to his active service.  Although the 
appellant is competent to state that she treated the veteran, 
she is not competent to state what caused the veteran's 
death.  The appellant as a layperson has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, there is 
no competent medical evidence showing that the veteran's 
cause of death was related to the alleged inservice injury 
and the appellant is not competent to make such an assessment 
and her opinion has no probative value.  See Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2006).  


III.  Entitlement to Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000(a) (2006).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2006); see Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  There is no 
basis for an accrued benefits claim, unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998).

The evidence shows that the appellant alleges that the 
veteran died in September 1958, and that the appellant's 
accrued benefits claim was received in September 2001.  There 
is no evidence indicating that she submitted a claim within 
one year of the veteran's alleged death, nor does she assert 
that any such claim was filed.  Furthermore, the veteran did 
not have a pending claim with VA when he died.  Therefore, 
the threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appeal must be denied 
because of the absence of legal merit.  See 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000(c) (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


IV.  Death pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in February 2004 
that the veteran had active military service for VA purposes 
from December 1943 to September 1945.  The service 
department's determination that the veteran had recognized 
service is binding on VA.  38 C.F.R. § 3.203 (2006); see 
Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to a nonservice-connected death pension is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


